DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to amendment/reconsideration filed on 03/16/2021, the amendment/reconsideration has been considered. Claims 1, 3-6, 8-11, 13, 15 and 17-20 have been amended. Claims 1-20 are pending for examination as cited below.	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot in view of the new grounds of rejection necessitated by claim amendments.
Applicant argues that cited reference does not disclose the amended feature, “a DNS server” that “when executed by the processor, causes the computing device to at least receive a domain name system query from a DNS resolver executing on the computing device.”


    PNG
    media_image1.png
    647
    477
    media_image1.png
    Greyscale



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Els et al. (Pub. No.: US 2018/0007054 A1), hereinafter “Els” in view of Akers et al. (Pub. No.: US 2018/0316612 A1), hereinafter “Akers”.

As to claim 1. Els discloses,  system for transparently proxying connections based on hostnames (Els, Abstract, DNS network system), comprising:
a computing device comprising a processor and a memory (Els, Abstract, DNS server); 
a DNS server comprising machine-readable instructions stored in the memory that, when executed by the processor (Els, fig.1, services gateway i.e. local DNS, [0026]), The local DNS server), causes the computing device to at least:
receive a domain name system (DNS) query from a DNS resolver, the DNS query comprising a hostname (Els, fig.4, [0077], The DNS request may include a hostname corresponding to a website.); 
send a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an internet 
send a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receive a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receive a second recursive DNS response from the internal DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
provide a response to the DNS query to the DNS resolver, the response comprising at least one of the internal IP address or the external IP address according to a policy (Els, fig.4, [0082], a DNS request response may be transmitted to a client computing device upon receiving the first response and the second response to the DNS request).
Els however is silent on disclosing explicitly, a tunnel client stored in the memory and executable by the processor to cause the computing device to establish a tunneled connection with a tunnel server; 

Akers in the same field of endeavor discloses a similar concept, a tunnel client stored in the memory and executable by the processor to cause the computing device to establish a tunneled connection with a tunnel server (Akers, [0047], the target routing destination may be another DNS domain name, an endpoint (e.g., a computing node or system for a configured tunnel or other established connection that forwards communication between the computing node or an intermediate destination and another online service associated with the initial DNS domain name);
“a DNS server” that “when executed by the processor, causes the computing device to at least receive a domain name system query from a DNS resolver executing on the computing device (Akers, fig. 2B, [0044].”


    PNG
    media_image2.png
    392
    531
    media_image2.png
    Greyscale


Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art at the time of the invention to incorporate the teachings of Akers into those of Els in order to provide techniques for managing customer-specified routing policies for network-accessible computing resources. Such a technique includes, the customer-specified routing policies may be based at least in part on DNS ("Domain Name System") information specified by a customer, such as if the customer specifies one or more target destinations to use with an indicated DNS domain name that are different from the destination IP address(es) provided for that DNS domain name by DNS servers.

As to claim 2. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the machine readable instructions further cause the computing device to at least store the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 3. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the internal IP address is to be provided to the DNS resolver (Els, [0051], A local database of DNS entries may exist for a list of domain names over which a DNS server is authoritative. DNS servers may cache of previous responses to avoid recursive calls which already occurred which may speed up the response.).

As to claim 4. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the external IP address is to be provided to the DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).

As to claim 5, The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the second recursive DNS query is sent to the internal DNS server through the tunneled connection (Akers, [0044], The computing node 206a queries the DNS server 240 for an IP address associated with a DNS domain name to determine a destination IP address of outgoing communications destined for the DNS domain name. The DNS server 240 performs a DNS lookup to determine an initial destination IP address that corresponds to the DNS domain name, and provides it back to the computing node 206a. The computing node then generates an outgoing communication.).

As to claim 6, The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the DNS resolver is configured to use the DNS server in response to the tunneled client installed on the client device creating the tunneled connection with the tunnel server (Akers, [0044], The computing node 206a queries the DNS server 240 for an IP address associated with a DNS domain name to determine a destination IP address of outgoing communications destined for the DNS domain name. The DNS server 240 performs a DNS lookup to determine an initial destination IP address that corresponds to the DNS domain name, and provides it back to the computing node 206a. The computing node then generates an outgoing communication.).

As to claim 7. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the first recursive DNS query and the second recursive DNS query are sent in parallel (Els, fig.3, [0065], at step-315, the DNS query is sent to ISP DNS and an external DNS simultaneously).

As to claim 8. Els discloses, a method for transparently proxying connections based on hostnames (Els, Abstract, DNS network system), comprising: 
receiving, a domain name system (DNS) query from a locally hosted DNS resolver, the DNS query comprising a hostname (Els, fig.4, [0077], The DNS request may include a hostname corresponding to a website.); 
sending, via the DNS server, a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an 
sending, via the DNS server, a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receiving, via the DNS server, a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receiving, via the DNS server, a second recursive DNS response from the external DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
providing, via the DNS server, a response to the DNS query to the locally hosted DNS resolver, the response comprising at least one of the internal IP address or the external IP address according to a policy (Els, fig.4, [0082], a DNS request response may be transmitted to a client computing device upon receiving the first response and the second response to the DNS request).
Els however is silent on disclosing explicitly, a tunnel client stored in the memory and executable by the processor to cause the computing device to establish a tunneled connection with a tunnel server;

Akers in the same field of endeavor discloses a similar concept, a tunnel client stored in the memory and executable by the processor to cause the computing device to establish a tunneled connection with a tunnel server (Akers, [0047], the target routing destination may be another DNS domain name, an endpoint (e.g., a computing node or system for a configured tunnel or other established connection that forwards communication between the computing node or an intermediate destination and another online service associated with the initial DNS domain name)
“a DNS server” that “when executed by the processor, causes the computing device to at least receive a domain name system query from a DNS resolver executing on the computing device (Akers, fig. 2B, [0044].”


    PNG
    media_image2.png
    392
    531
    media_image2.png
    Greyscale

The computing node 206a queries the DNS server 240 for an IP address associated with a DNS domain name to determine a destination IP address of outgoing communications destined for the DNS domain name. The DNS server 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art at the time of the invention to incorporate the teachings of Akers into those of Els in order to provide techniques for managing customer-specified routing policies for network-accessible computing resources. Such a technique includes, the customer-specified routing policies may be based at least in part on DNS ("Domain Name System") information specified by a customer, such as if the customer specifies one or more target destinations to use with an indicated DNS domain name that are different from the destination IP address(es) provided for that DNS domain name by DNS servers.

As to claim 9. The combined system of Els and Akers discloses the invention as in parent claims above including, storing, via the DNS server, the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 10. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the internal IP 

As to claim 11. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the external IP address is to be provided to the DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).

As to claim 12, is rejected for same rationale as applied to claim 5 above.

As to claim 13, is rejection for same rationale as applied to claim 6 above.

As to claim 14. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the first recursive DNS query and the second recursive DNS query are sent in parallel (Els, fig.3, [0065], at step-315, the DNS query is sent to ISP DNS and an external DNS simultaneously).

As to claim 15. A non-transitory computer-readable medium comprising machine-readable instructions for a DNS server for that, when executed by a processor of a computing device (Els, Abstract, DNS network system), causes the computing device to at least: 

send a first recursive DNS query to an external DNS server, the first recursive DNS query comprising the hostname (Els, fig.4, [0077], an internet address may be determined for a DNS service of an internet service provider (ISP)); 
send a second recursive DNS query to an internal DNS server, the second recursive DNS query comprising the hostname (Els, fig.4, [0078], an internet address may be determined for a DNS service provider external to the ISP); 
receive a first recursive DNS response from the external DNS server, the first recursive DNS response comprising an external IP address associated with the hostname (Els, fig.4, [0080], a first response to the DNS request may be received from the DNS service of the ISP. For example, the ISP DNS server 115.); 
receive a second recursive DNS response from the external DNS server, the second recursive DNS response comprising an internal IP address associated with the hostname (Els, [0081], a second response to the DNS request may be received from the DNS service provider external to the ISP.); and 
provide a response to the DNS query to the locally hosted DNS resolver, the response comprising at least one of the internal IP address or the external IP address according to a policy (Els, fig.4, [0082], a DNS request response may be transmitted to a client computing device upon receiving the first response and the second response to the DNS request).

“a DNS server” that “when executed by the processor, causes the computing device to at least receive a domain name system query from a DNS resolver executing on the computing device.”
Akers in the same field of endeavor discloses a similar concept, a tunnel client that provides a tunneled connection to a tunnel server (Akers, [0047], the target routing destination may be another DNS domain name, an endpoint (e.g., a computing node or system for a configured tunnel or other established connection that forwards communication between the computing node or an intermediate destination and another online service associated with the initial DNS domain name)
“a DNS server” that “when executed by the processor, causes the computing device to at least receive a domain name system query from a DNS resolver executing on the computing device (Akers, fig. 2B, [0044].”


    PNG
    media_image2.png
    392
    531
    media_image2.png
    Greyscale

The computing node 206a queries the DNS server 240 for an IP address associated with a DNS domain name to determine a destination IP address of 
Therefore, before the filing date of the instant application it would have been obvious to one of the skilled in the art at the time of the invention to incorporate the teachings of Akers into those of Els in order to provide techniques for managing customer-specified routing policies for network-accessible computing resources. Such a technique includes, the customer-specified routing policies may be based at least in part on DNS ("Domain Name System") information specified by a customer, such as if the customer specifies one or more target destinations to use with an indicated DNS domain name that are different from the destination IP address(es) provided for that DNS domain name by DNS servers.

As to claim 16. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the machine readable instructions further cause the computing device to at least store the internal IP address, external IP address and the hostname together in a hostname lookup table (Els, fig.2, [0047], The one or more databases 230 may include databases including lists (e.g., collections, etc.) of DNS records (e.g., hostname to internet protocol (IP) address pairs, etc.) and filtering lists (e.g., collections of allowed and blocked hostnames and IP addresses, etc.).

As to claim 17. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the internal IP 

As to claim 18. The combined system of Els and Akers discloses the invention as in parent claims above including, wherein the policy specifies that the external IP address is to be provided to the DNS resolver (Els, [0052], the website filtering list may be specific to a client device connected to the internal network provided by the services gateway. Additionally policy can be structured as per requirements and preferences).

As to claim 19, is rejected for same rationale as applied to claim 5 above.

As to claim 20, is rejected for same rationale as applied to claim 5 above.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wu et al. (Pub. No.: US 2020/0084177 A1 is one of the most pertinent art in the same field of endeavor. Wu discloses, a DNS network system, and a domain-name parsing method and system.
Akers et al. (Pub. No.: US 2018/0316612 A1), is another pertinent art in the same field of endeavor. Akers discloses, a technique for managing customer-specified routing policies for network-accessible computing resources.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAUQIR HUSSAIN whose telephone number is (571)270-1247.  The examiner can normally be reached on M-F 7:00 - 8:00 with IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571 272-7952.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Tauqir Hussain/Primary Examiner, Art Unit 2446